This is a motion by appellees to affirm the judgment of the trial court on certificate.
J. D. Doughty and wife, as plaintiffs, instituted this suit against W. J. Gourley, as defendant, in the District Court of Parker County, in trespass to try title, to recover nine tracts of land, two of which were situated in Parker County, Texas, and for certain personal property.
A trial was had to a jury, and on May 19th, 1938, judgment was entered by the court on an instructed verdict, for recovery of the land and personal property, described in the petition; the property is likewise described in the judgment.
Defendant timely filed his first amended motion for new trial, and it was by the court overruled on May 28th, 1938, to which action of the court defendant then and there in open court excepted and gave notice of appeal to this court.
On June 14th, 1938, defendant filed his appeal bond and procured its approval by the clerk of the District Court.
Defendant (appellant) has tendered no transcript for filing, and the time having expired in which one may be filed in this court, under the provisions of Rev.Civ.St. Art. 1839, Vernon's Ann.Civ.St. art. 1839, and there having been no writ of error sued out by defendant, the motion to affirm on certificate must be sustained.
Plaintiffs have accompanied their motion with a certificate from the District Clerk of Parker County, from which certificate we have taken the data contained in our statement of the nature of the appeal. The terms of Rev.Civ.St. Art. 1841, have been fully met, a copy of the appeal bond is shown in the record and it follows that this affirmance shall be against the bondsmen as well as against the appealing defendant.
The motion is granted, and the judgment of the trial court is affirmed, both as to defendant (appellant here) and the sureties on his appeal bond.